Case 0:20-cv-61822-RS Document 28 Entered on FLSD Docket 02/12/2021 Page 1 of 2




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                               CASE No. 0:20-cv-61822-RS

 RYAN TURIZO,
 individually and on behalf of all
 others similarly situated,

        Plaintiff,

 vs.

 183 PALMETTO HOLDINGS, LLC d/b/a
 SOLESTE BAY VILLAGE.

       Defendant.
 _________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff Ryan Turizo, by and through undersigned counsel, pursuant to Rule 41(a)(1)(A)(i)

 of the Federal Rules of Civil Procedure, hereby file this Notice Voluntary Dismissal with Prejudice

 of the above styled action.

        DATED: February 12, 2021

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF

                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:20-cv-61822-RS Document 28 Entered on FLSD Docket 02/12/2021 Page 2 of 2




                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on February 12, 2021, the foregoing was

 electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

 of electronic filing to all counsel of record.

                                                                Respectfully Submitted,

                                                                 /s/ Thomas J. Patti                                    .
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
